         Case 2:14-cr-00323-GAM Document 1307 Filed 04/22/21 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :
                                              :
         v.                                   :       CRIMINAL ACTION NO. 14-323-13
                                              :
ALONZO JONES                                  :


McHugh, J.                                                                          April 22, 2021

                                         MEMORANDUM


         Mr. Jones filed a Motion for Compassionate Release, seeking release based on the

coronavirus pandemic and a reduction in his sentence due to certain alleged errors with credit for

time served. ECF 1239. I previously denied the portions of Mr. Jones’ motion related to the

coronavirus pandemic. See ECF 1302, 1303. I reserved decision on Mr. Jones’ motion to the

extent he raised issues of concerning calculation of his sentence by the Bureau of Prisons (BOP).

Id. Having now considered those issues, I deny relief as to the remaining issues for the reasons

below.

   I.         First Step Act Time Credit
         Under the First Step Act, defendants who complete “evidence-based recidivism reduction

programming or productive activities” shall earn credit toward their time served in prison. See 18

U.S.C. 3632(d)(4). Mr. Jones argues that the BOP has failed to credit him the time he is due for

his participation in these activities. See Motion at 11, ECF 1239. Mr. Jones is correct that, if

necessary, courts may remedy the BOP’s failure to award time credit. See Goodman v. Ortiz, 20-

7582, 2020 WL 5015613 (D.N.J. Aug. 25, 2020).

         Although the First Step Act potentially applies, the proper way for Mr. Jones to raise this

issue with the Court is not through a motion for compassionate release, but through a habeas

petition. Id. Mr. Jones must therefore first administratively exhaust this dispute with the BOP; he

                                                  1
         Case 2:14-cr-00323-GAM Document 1307 Filed 04/22/21 Page 2 of 2




then can file a habeas petition if needed in the district of his confinement (currently the Western

District of Pennsylvania).

   II.      Credit for time spent in state custody
         Mr. Jones argues that the BOP has failed to credit him with fifteen months of time he spent

in state custody prior to his sentencing. See ECF 1239. The Government argues that Mr. Jones

must first administratively exhaust this issue, and then bring a habeas petition if needed. See Gov.

Resp. in Opposition at 28, ECF 1281.

         In fact, Mr. Jones has already raised this exact issue in a § 2255 petition. See ECF 883. In

that petition, Mr. Jones argued that he received ineffective assistance of counsel because his

attorney “assured petitioner that any and all time spent in federal custody would be credited toward

his federal sentence.” Id. I denied Mr. Jones’ petition based on an in camera review of defense

counsel’s pre-plea communications with his client regarding the custody-time in question. See

ECF 929. In that regard, it bears emphasis that Mr. Jones faced a Guideline range of 262 to 327

months but received a sentence of 150 months negotiated by counsel. Mr. Jones is therefore

cautioned that raising the same issue through a subsequent habeas petition would be futile, as he

does not allege any changed facts or circumstances.

         Accordingly, the remainder of Mr. Jones’ motion is denied. An appropriate order follows.




                                                                /s/ Gerald Austin McHugh
                                                              United States District Judge




                                                  2
